Name: 82/895/EEC: Council Decision of 21 December 1982 on a financial contribution from the Community to the campaign against foot-and-mouth disease in south-east Europe
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D089582/895/EEC: Council Decision of 21 December 1982 on a financial contribution from the Community to the campaign against foot-and-mouth disease in south-east Europe Official Journal L 378 , 31/12/1982 P. 0063 - 0063+++++( 1 ) OJ NO C 264 , 8 . 10 . 1982 , P . 7 . ( 2 ) OPINION DELIVERED ON 17 DECEMBER 1982 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . COUNCIL DECISION OF 21 DECEMBER 1982 ON A FINANCIAL CONTRIBUTION FROM THE COMMUNITY TO THE CAMPAIGN AGAINST FOOT-AND-MOUTH DISEASE IN SOUTH-EAST EUROPE ( 82/895/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) . WHEREAS THERE HAVE BEEN OUTBREAKS OF FOOT-AND-MOUTH DISEASE CAUSED BY VIRUSES FOREIGN TO THE COMMUNITY IN RECENT YEARS IN CERTAIN REGIONS OF SOUTH-EAST EUROPE ; WHEREAS THE DANGER TO COMMUNITY LIVESTOCK FROM SUCH EXOTIC FOOT-AND-MOUTH VIRUSES HAS NOT YET BEEN REMOVED ; WHEREAS , CONSEQUENTLY , AID SHOULD CONTINUE TO BE GRANTED TO THE NON-MEMBER COUNTRIES CONCERNED TO ENABLE THEM TO APPLY MEASURES DESIGNED TO PREVENT THE SPREAD OF THESE VIRUSES , IN PARTICULAR BY THE CREATION OF BUFFER ZONES IN THESE REGIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY SHALL CONTRIBUTE TO THE CAMPAIGN WAGED IN THE COUNTRIES OF SOUTH-EAST EUROPE AGAINST EXOTIC FOOT-AND-MOUTH VIRUSES . THE COMMISSION SHALL BE RESPONSIBLE FOR PAYING AID TO THE FAO PROGRAMME FOR 1982 AND 1983 . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR SUPERVISING THE MANNER IN WHICH THE AID PROVIDED FOR IN ARTICLE 1 IS USED . IT SHALL REPORT TO THE COUNCIL AND TO THE EUROPEAN PARLIAMENT ON THE IMPLEMENTATION OF THIS DECISION . DONE AT BRUSSELS , 21 DECEMBER 1982 . FOR THE COUNCIL THE PRESIDENT O . MOELLER